       Case: 3:18-cv-00971-jdp Document #: 113 Filed: 02/11/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 PAUL ALLEN ADAMS,

                              Plaintiff,
        v.
                                                                          ORDER
 LIZZIE TEGELS, TAMMY MASSAN,
 DEBRA TIDQUIST, PAULINE HULSTEIN,                                     18-cv-971-jdp
 ANTHONY HENTZ, LIN KIMPEL, and
 KRISTINE PRALLE,

                              Defendants.


       This case was well along when attorney Briane Pagel agreed to represent plaintiff Paul

Allen Adams in November, 2020. At that point, discovery had been closed for months, and

defendants’ motion for summary judgment was pending, but Adams had yet to file a response,

despite multiple extensions. I extended Adams’s summary judgment response deadline yet

again to give Pagel time to get up to speed. But I did not intend that the case would start over.

       Nevertheless, Adams, by counsel, has served defendants with deposition notices.

Defendants move for a protective order. Dkt. 106. Adams now moves to amend the court’s

scheduling order to allow for the depositions. Dkt. 110. I’ll grant defendants’ motion and deny

Adams’s.

       Adams has not shown good cause to amend the court’s scheduling order. He had ample

time to conduct discovery by the discovery deadline. The court has accommodated Adam’s

personal difficulties with multiple extensions, but it’s not fair to defendants to give Adams a

complete do-over. When Pagel took the case he represented that he was prepared to respond

to defendants’ summary judgment motion quickly and did not say anything about conducting

more discovery. Dkt. 104.
       Case: 3:18-cv-00971-jdp Document #: 113 Filed: 02/11/21 Page 2 of 2




      Plaintiff may have 14 days, until February 25, 2021, to respond to defendants’ motion

for summary judgment. Defendants may have until March 8, 2021, to reply.



                                        ORDER

      IT IS ORDERED that:

      1. Defendants’ motion for a protective order, Dkt. 106, is GRANTED.

      2. Plaintiff Paul Allen Adams’ motion to amend the scheduling order to allow for
         depositions, Dkt. 110, is DENIED.

      Entered February 11, 2021.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                            2
